DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. 
On pages 5-7, applicant argues that the claim limitation of the cells placed at the bottom of the well now constitutes a structural limitation.   Applicant’s main argument is that the MPEP §2115 and in particular In re Young are fundamentally different from the claimed invention and do not apply to the fact pattern in the instant application.  This is not found persuasive as the cells are the material operated on by the apparatus and contrary to applicant’s assertion, have not be structurally incorporated into the claimed device.  Regarding applicant’s argument that the claimed device with regards to In re Young are fundamentally different is not found persuasive.  First, the cells do not change or modify the structure in a way that defines over the prior art.  Furthermore, the fact that the multi-well plate of the claimed invention holds cells follows the fact patter of In re Otto and therefore does not impart patentability to the claims.  
Regarding applicant’s arguments on pages 7 through page 8 drawn to Ex parte Bruck, it should be noted that the fact pattern of this case differs from the fact pattern of the current case.  First, the fluidized bed of Bruck case is structurally incorporated into the case in that the Bruck by discussing how the claimed invention may be used.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant’s argument on page 10 regarding the number of wells that contain cells, this is drawn to the material operated on by the apparatus which does not structurally define the claimed invention over the prior art.  MPEP §2115 and §2114.  It should be noted that the section applicant cites that a cell is placed within the well of Joseph and therefore each well contains a cell.  
Applicant’s arguments on page 11 reiterate the above remarks which have already been addressed.  
Therefore, the claims stand rejected.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-32 and 35-40 are rejected under 35 U.S.C. 102a1 as being anticipated by Joseph et al. (US 2006/0030035 A1 – hereafter ‘035).
‘035 discloses a chip for multiplex analysis ([0007]) that includes the following limitations for claim 25: 
“A cell-containing caput chip”: ‘035 discloses a multi-well chip that is being interpreted as the cell-containing chip of the instant application ([0007]).  Furthermore, ‘035 discloses that cells are introduced into the micro-well ([0135]). 
“a multi-well chip comprising 3000 or more wells”: ‘035 discloses a multi-well chip can have 6,144 units or wells ([0061]).  ‘035 further discloses that the substrate can be metal ([0083]).  
“a single cell on the bottom of each of at least 50% of the 3000 or more wells.”: This is drawn to the material operated on by an apparatus which does not structurally define the claimed device over the prior art.  See MPEP §2115.  Furthermore, ‘035 discloses placing a cell within the micro-wells ([0135). 

For claims 26, 27, 29-32 and 40, these limitations are drawn to the material operated on by an apparatus which does not structurally define the claimed device over the prior art.  See MPEP §2115.  
For claim 28, ‘035 discloses that the volume of the wells range from about 0.001 l to 100 l ([0013]) which is the equivalent of 1 nl to 100,000 nl.  
For claims 38 and 39, ‘035 discloses that the chip and have a length or width from a few millimeters to 50 centimeters ([0056]) depending on the number of micro-wells desired. 
For claims 36 and 37, ‘035 discloses that the number of units or wells does not exceed 393,216 units ([0061]).  
For claim 35, ‘035 discloses that the wells are coated with a hydrophobic coating ([0058]) which is being interpreted as the hydrophobic polymer of the instant application.  
Therefore, ‘035 meets the limitations of claims 25-33 and 35-40.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2006/0030035 A1 – hereafter ‘035).
For claim 34, ‘035 discloses that the substrate can be made of metal, but differs from the instant claim regarding the substrate being aluminum.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to employ a In re Leshin, 125, USPQ 416.  
For claim 45, ‘035 discloses a 16x96 multi-well format ([0039]), but differs from the instant claim regarding a 72x72 format.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to include a 72x72 format within ‘035 in order to process the desired number of samples.  Furthermore, ‘035 discloses that the wells and plate can be dimensioned as desired in order to process the number of desired samples ([0056]; [0061]).  
For claim 41, ‘035 does not specify that the coating is a polymer capture film, however, this coating is being interpreted as a film and it would have been obvious to one of ordinary skill in the art to employ the coating as a film in order to provide a barrier between the substrate and cells.   Regarding the newly added process limitations, Applicant is reminded that process steps in an apparatus are not accorded patentable weight.  “The patentability of a product does not depend on its method of production”.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)."  Furthermore, the processing steps do not structurally define the instant application over the prior art since the claimed processing steps do not impart a distinctive structural characteristic to the final product.  Upon further consideration, it is unclear how the cells are attached to the chip in a way that the cells are now structurally incorporated into the 
It should be further noted that ‘035 discloses the capture chip (See the rejection of claim 25) and that the polymer capture film is part of a transfer device that is not a structural element of the chip and has not been positively recited as a structural element of the instant claim.  
It should be noted that the coating of ‘035 would have dimples/wells that match one-for-one with the wells of the chip.  
For claim 42, the coating of ‘035 ([0058]; [0061]) is being interpreted as a cell-sized sample and includes 3000 or more dimples ([0061]). 
For claim 43, ‘035 discloses that the coating can be either hydrophilic or hydrophobic ([0058]) and therefore, it would have been obvious to one of ordinary skill in the art to employ the well portion of the coating to be hydrophilic and the area surrounding the well to be hydrophobic in order to contain the sample within the well and to prevent cross-contamination of the samples from well to well. 
For claim 44, the dimples of the coating of ‘035 would align one-for-one with the wells of the substrate.  

Claims 46-48  are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2006/0030035 A1 – hereafter ‘035) in view of Glezer et al. (US 2004/0189311 A1 – hereafter ‘311).
For claims 46 and 47, ‘035 differs from the instant claim regarding an adhesive or double sided adhesive.  
‘311 discloses an assay cartridge (Abstract) for claims 46 and 47 using an adhesive ([0126]) to attach portions of the cartridge together.  These adhesives can be a double-sided tape ([0219]).  This tape/adhesive is being interpreted as being polymerase chain reaction compatible.  
Therefore, it would have been obvious to one of ordinary skill in the art to employ the adhesive of ‘311 within ‘035 in order to adhere materials together ([0126]).  
For claim 48, ‘035 discloses using a dispensing system to load the micro-wells ([0013]) where this is being interpreted as a source of positive pressure that is in communication with the wells and coating. 
Applicant is reminded that process steps in an apparatus are not accorded patentable weight.  “The patentability of a product does not depend on its method of production”.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)."  Furthermore, the processing steps do not structurally define the instant application over the prior art since the claimed processing steps do not impart a distinctive structural characteristic to the final product.  Upon further consideration, it is unclear how the cells are attached to the chip in a way that the cells are now structurally incorporated into the chip.  In other words, the new claim limitations appear to be drawn to how the chip is made and does not structurally define the chip over the prior art.  




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799